Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martini et al (9,149,970: figures 1a-5; column 2, lines 13-24 and 44-56; column 3, lines 24-36; column 3, line 63 to column 4, line 3; column 4, lines 23-27; column 5, line 61 to column 6, line 16; column 6, lines 26-40; and column 7, lines 9-24 and 34-42) taken together with Meinzinger et al (2011/0011489 A1: figures 1, 7a and 7b; and paragraphs 30 and 31).
Martini et al disclose a rotary blow molding apparatus and method comprising: a blowing wheel on which a plurality of blowing stations are arranged along a circular path (column 2, lines 33-36); a plurality of feed lines (P2-P5) fed through a rotary distributor (24); a plurality of feed lines (20a-20d) for a first sterilization medium (A); a first discharge (28a-28d) for the sterilization medium; a second plurality of feed lines (40a-40d) for a second sterilization medium; a plurality of sterilized filters (18a-18d); a blowing nozzle (6) and stretch rod (column 6, lines 13-16) for each blowing station, wherein the entire apparatus is in a clean room (column 4, lines 23-27).  The sterilization feed lines and discharge lines allow for the flow lines to be sterilized.  The reference also discloses a process of blow molding containers and cleaning the feed lines with a sterilizing medium.  The reference does not disclose a cap for closing off the nozzle during a sterilization step.
Meinzinger et al disclose a blow molding apparatus with a filling device (2) having a pivoting closing member (4) wherein a cleaning solution is fed to the nozzle when the closing member closes the nozzle for a clean in place operation.
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to modify the apparatus and process of Martini et al by providing a pivoting closing member for a nozzle as disclosed by Meinzinger et al for the purpose of closing the nozzle during a cleaning step.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martini et al taken together with Meinzinger et al as applied to claims 1, 4, 5 and 8-10 above, and further in view of Brunner (2014/0091499 A1: figures 1-3 and paragraph 14).
The previous combination discloses all claimed features except for the blowing air lines and other air lines being of different sterility.
Brunner discloses a blow molding apparatus having a control air line (64) that is not sterilized and an air supply line (74) that is subject to a sterilization feed to sterilize the lines, see paragraph 14.
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to modify the apparatus of the previous combination by only sterilizing the blow air lines as disclosed by Brunner to conserve resources and make the operation run in a more economical manner.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.  Applicant argues that Meinzinger et al teaches a cleaning cap for a liquid filling device, but not a closing device which closes a blowing nozzle which supplies a gaseous medium to plastic preforms.  The examiner acknowledges that the cleaning cap is for a liquid filling device of a blow molding machine.  It is clear that both such machines are within the container molding and filling art.  The reference to Meinzinger et al broadly teaches closing a nozzle during a sterilization step to protect the apparatus and containers adjacent the nozzle from harsh chemicals used for sterilization.  It is clear that the containers formed by Martini et al are used to be filled with liquids for human consumption and as such the need for protection of those containers would also be within the ordinary skill in the art.  It is clear that a beverage tainted with sterilization fluid is not proper for human consumption.  The sterile filters in the combination are disclosed by Martini et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/21/2022